Per Curiam :
The cases cited by the appellant are perfectly familiar to the court, and the principle therein established was not overlooked upon deciding the appeal.
A particular clause of the answer was demurred to on the ground that it was not sufficient as a justification.
To sustain the demurrer it must appear that the clause in question was pleaded as a justification, and that the allegations contained in the clause were not good as a justification. We agree with the *164appellant that it was not good as a justification, but we held that the clause in question was not demurrable on that ground because it was not pleaded as a justification; and We' pointed out that the appellant had mistaken his remedy in demurring, instead of applying to compel the defendant to make his answer more definite and certain by alleging whether or not the clause in question was pleaded as a justification or in mitigation of damages. By the ninth clause of the answer the allegations in the eighth clause, which is the one demurred to, are expressly stated to be alleged in mitigation of damages, and as thus pleaded are proper allegations in the answer. We did not overlook the rule, which is well settled, that where the truth of the libel, is alleged that will be treated as a defense by way •of justification, although it is nof separately stated as a defense in the answer or not expressly alleged to be a justification. But that only applies to an answer that expressly alleges the truth of the libel; and as this clause dennirred to failed to allege the truth of the libel. it was not a justification; and as the pleader did not expressly state it to be a justification, but did expressly allege the facts in mitigation of damages, we could not assume that it was a plea of justification for the purpose of holding it bad-as such a plea.
We do not think we would be justified in this case in allowing an appeal to the Court of Appeals. The crowded condition of the calendar of that court, and the action of the people in adopting the new Constitution, have indicated an intention of restricting the questions that are to be passed upon by the court to orders or judgments which finally dispose of a litigation. This, objection can be taken on the trial, and there is nothing presented in the question 'here that would justify us in certifying that there is a question of law that should be reviewed by the Court of Appeals, the only question being oné of pleading, which does not go to the merits of the action.
The motion, therefore, for a reargument, or for leave to go to the Court of Appeals,, should be denied, with ten dollars- costs.
Present—Van Brunt, P. J., Rumsey, Patterson, O’Brien and Ingraham, JJ.
Motion for reargument and for leave to go to the Court of Appeals denied, with ten dollars costs.